         Dated: 5/9/2019
                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               )
                                                     )
LATRAE DARNELL HAMPTON                               )        CHAPTER: 13
MIATTA KEBEE HAMPTON                                 )        CASE NO.: 15-02878
1501 WOODLAND POINTE DR., APT 304                    )        JUDGE: HARRISON
NASHVILLE, TN 37214                                  )
SSN: XXX-XX-6464/3267                                )
      Debtor


  ORDER GRANTING DEBTOR’S MOTION TO UTILIZE INSURANCE PROCEEDS
  AND TO REQUIRE CREDITOR TO RELEASE TITLE OF DESTROYED VEHICLE
                 TO ALLOW DISPOSITION OF SALVAGE


          THIS MATTER IS BEFORE THE COURT upon the Debtor’s MOTION TO UTILIZE

INSURANCE PROCEEDS AND TO REQUIRE CREDITOR TO RELEASE TITLE OF

SALVAGED VEHICLE, with notice of proposed action having been given to all necessary parties

pursuant to Local Rule 9013-1. It appearing that no objection had been filed in writing within

twenty-one (21) days of the filing of the proposed action, the Motion is GRANTED and the Plan

shall be modified as follows:

          1.      Debtor shall be authorized use insurance proceeds issued as a result of a total loss

accident by Progressive Group of Insurance Companies in the amount of $4,716.00.

          2.      Lien-holder, Insolve Auto Funding, LLC, on the totaled 2013 Chrysler 200 shall

release its lien on the title and remit same to Progressive Group of Insurance Companies to allow

disposition of salvage.

          3.      Progressive Group of Insurance Companies shall remit $3,894.66 to the Chapter

13 Trustee to be earmarked for the claim of Insolve Auto Funding, LLC (ECF Claim #20).

Progressive Group of Insurance Companies shall remit the remaining $821.34, exempt under

T.C.A. §26-2-103, to the Debtors to be utilized in purchasing a replacement vehicle free and

clear of liens.

Case 3:15-bk-02878         Doc 98     Filed 05/09/19 Entered 05/09/19 13:51:01            Desc Main
                                      Document     Page 1 of 2
       IT IS SO ORDERED.

                                         THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
                                         AT THE TOP OF THE FIRST PAGE.




APPROVED FOR ENTRY:


/s/ Jodie Thresher
Jodie Thresher
ROTHSCHILD & AUSBROOKS, PLLC.
Attorney for Debtor(s)
1222 16th Avenue South, Suite 12
Nashville, TN 37212
(615) 242-3996 (telephone)
(615) 242-2003 (facsimile)
notice@rothschildbklaw.com




                                                                  This Order has been electronically
                                                                  signed. The Judge's signature and
                                                                  Court's seal appear at the top of the
                                                                  first page.
                                                                  United States Bankruptcy Court.

Case 3:15-bk-02878   Doc 98   Filed 05/09/19 Entered 05/09/19 13:51:01                   Desc Main
                              Document     Page 2 of 2
